DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 26 August 2022 is acknowledged.  The traversal is on the ground(s) that the inventions are inextricably intertwined and a search of one would necessarily result in a search of all.  This is not found persuasive because while the inventions may overlap, they nevertheless represent properly restrictable inventions and though searches of each would include overlapping areas, they would nevertheless differ (as would applicable prior art).
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 26 August 2022.

Claim Objections
Claim(s) 11 objected to because of the following informalities:  two claims 11 are present in the current claim listing (as one of them is cancelled, only the other has been considered).  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. (US Patent Number 8272687).  Gross discloses a vehicle seating assembly comprising: a seat cushion (33); a suspension system disposed proximate an underside of the seat cushion and including: a carrier assembly (of 34); and a displaceable platform (46 for instance) positionable between a design position and a fully deployed position and pivotably coupled to a front portion of the carrier assembly (at least via 24 or 101); and an attachment member extending between the displaceable platform and a rear portion of the carrier assembly and including: a link (24 or 101); and a retraction mechanism (23), wherein the retraction mechanism is positionable between a rest position if the displaceable platform is in the design position and an extended position if the displaceable platform is in the fully deployed position (this is the general arrangement), wherein the retraction mechanism includes a core member and a housing (see figures showing a general telescoping mechanism; the actuators as described would have these components).  
  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross.  Gross discloses an assembly as explained above including the housing generally coupled to the link, the link coupled to the platform, and the core member coupled to a rear portion of the carrier (these components “fixedly” coupled apparently inasmuch as the invention), as well as the housing laterally movable along the core member as the retraction mechanism moves from the rest position to the extended position, wherein the housing surrounds the core member, and wherein the housing part(s) are pivotable about an axis that extends through the housing (see Figures 3-4 for instance).  Gross may not explicitly describe the couplings “fixedly” positioned or a two part housing as claimed.  However, Gross discloses various fixed couplings and two part construction, and as duplication and rearrangement of components, as well as separable components, require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the couplings and housing as claimed based on normal variation to improve function and operation of the device to ensure user comfort and safety.

Allowable Subject Matter
Claims 8-11 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636